Abboud v Pawelec (2016 NY Slip Op 05448)





Abboud v Pawelec


2016 NY Slip Op 05448


Decided on July 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 7, 2016

Friedman, J.P., Andrias, Webber, Gesmer, JJ.


1690 150966/13

[*1]Dema Abboud, Plaintiff-Respondent,
vLudwik Pawelec, et al., Defendants-Appellants.


Law Office of James J. Toomey, New York (Evy L. Kazansky of counsel), for appellants.
Gash & Associates, P.C., White Plains (Gary M. Gash of counsel), for respondent.

Order, Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about October 28, 2015, which granted plaintiff's motion for partial summary judgment on the issue of liability, unanimously affirmed, without costs.
Plaintiff established her entitlement to judgment as a matter of law on the issue of liability, in this action where plaintiff's vehicle collided with the vehicle operated by defendant Ludwik Pawelec when Pawelec, who was traveling in the opposite direction, made a left turn across the path of plaintiff's vehicle. Plaintiff submitted evidence showing that Pawelec was negligent by making a left turn without ensuring that it was safe to do so (see Vehicle and Traffic Law § 1141; Foreman v Skeif, 115 AD3d 568 [1st Dept 2014]), and by failing "to see that which, through the proper use of senses, should have been seen" (Berner v Koegel, 31 AD3d 591, 592 [2d Dept 2006]; see Griffin v Pennoyer, 49 AD3d 341, 342 [1st Dept 2008]).
In opposition, defendants failed to raise a triable issue of fact. Defendants did not offer admissible evidence supporting their assertion that plaintiff could have avoided the collision (see Sarac-Marshall v Mikalopas, 125 AD3d 570 [1st Dept 2015]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 7, 2016
DEPUTY CLERK